UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1989


SEAN SHALLOW,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; OCTAPHARMA PLASMA, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00389-AWA-LRL)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Shallow, Appellant Pro Se. Christopher Kendal Jones, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Shallow appeals the district court’s order dismissing his civil action and

denying relief on his related motions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Shallow v. United

States, No. 2:20-cv-00389-AWA-LRL (E.D. Va. Aug. 16, 2021). We deny Shallow’s

motion for summary judgment and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2